             Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 1 of 32




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


 RAKESH CHAUHAN, Individually and On                    Case No.
 Behalf of All Others Similarly Situated,

                                     Plaintiff,         CLASS ACTION COMPLAINT

                          v.
                                                        JURY TRIAL DEMANDED
 INTERCEPT PHARMACEUTICALS,
 INC., MARK PRUZANSKI, and SANDIP
 S. KAPADIA,

                                     Defendants.


        Plaintiff Rakesh Chauhan (“Plaintiff”), individually and on behalf of all others similarly

situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants, alleges

the following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and

information and belief as to all other matters, based upon, inter alia, the investigation conducted

by and through Plaintiff’s attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by Defendants, United

States (“U.S.”) Securities and Exchange Commission (“SEC”) filings, wire and press releases

published by and regarding Intercept Pharmaceuticals, Inc. (“Intercept” or the “Company”),

analysts’ reports and advisories about the Company, and information readily obtainable on the

Internet.    Plaintiff believes that substantial additional evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

                                    NATURE OF THE ACTION

        1.       This is a federal securities class action on behalf of a class consisting of all persons

and entities other than Defendants that purchased or otherwise acquired Intercept securities


                                                    1
             Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 2 of 32




between September 28, 2019 and October 7, 2020, both dates inclusive (the “Class Period”),

seeking to recover damages caused by Defendants’ violations of the federal securities laws and to

pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of its

top officials.

        2.       Intercept is a biopharmaceutical company that focuses on the development and

commercialization of therapeutics to treat progressive non-viral liver diseases in the U.S.

        3.       Intercept’s lead product candidate is Ocaliva (obeticholic acid (“OCA”)), a

farnesoid X receptor agonist used for the treatment of primary biliary cholangitis (“PBC”), a rare

and chronic liver disease, in combination with ursodeoxycholic acid in adults. The Company is

also developing OCA for various other indications, including nonalcoholic steatohepatitis

(“NASH”).

        4.       In 2016, the U.S. Food and Drug Administration (“FDA”) granted accelerated

approval of Ocaliva for treating PBC.

        5.       Then, in late 2017, both Intercept and the FDA issued warnings concerning the risk

of overdosing patients with the drug, and multiple reports of severe liver injuries and deaths linked

with its use.

        6.       Despite these concerns, Defendants continued to tout Ocaliva sales and purported

benefits, and its potential indication for treating various other medical conditions. For example,

just two years later, in September 2019, Intercept submitted a New Drug Application (“NDA”) to

the FDA for OCA to treat patients with liver fibrosis due to NASH.

        7.       Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational and compliance policies. Specifically,



                                                 2
              Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 3 of 32




Defendants made false and/or misleading statements and/or failed to disclose that: (i) Defendants

downplayed the true scope and severity of safety concerns associated with Ocaliva’s use in treating

PBC; (ii) the foregoing increased the likelihood of an FDA investigation into Ocaliva’s

development, thereby jeopardizing Ocaliva’s continued marketability and the sustainability of its

sales; (iii) any purported benefits associated with OCA’s efficacy in treating NASH were

outweighed by the risks of its use; (iv) as a result, the FDA was unlikely to approve the Company’s

NDA for OCA in treating patients with liver fibrosis due to NASH; and (v) as a result of all the

foregoing, the Company’s public statements were materially false and misleading at all relevant

times.

         8.      On May 22, 2020, Intercept reported that the FDA “has notified Intercept that its

tentatively scheduled June 9, 2020 advisory committee meeting (AdCom) relating to the

company’s [NDA] for [OCA] for the treatment of liver fibrosis due to [NASH] has been

postponed” to “accommodate the review of additional data requested by the FDA that the company

intends to submit within the next week.”

         9.      On this news, Intercept’s stock price fell $11.18 per share, or 12.19%, to close at

$80.51 per share on May 22, 2020.

         10.     On June 29, 2020, Intercept issued a press release announcing that the FDA had

issued a Complete Response Letter (“CRL”) rejecting the Company’s NDA for Ocaliva for the

treatment of liver fibrosis due to NASH. According to that press release, “[t]he CRL indicated

that, based on the data the FDA has reviewed to date,” the FDA “has determined that the predicted

benefit of OCA based on a surrogate histopathologic endpoint remains uncertain and does not

sufficiently outweigh the potential risks to support accelerated approval for the treatment of

patients with liver fibrosis due to NASH.” The press release further advised, among other things,



                                                  3
          Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 4 of 32




that the “[t]he FDA recommends that Intercept submit additional post-interim analysis efficacy

and safety data from the ongoing REGENERATE study in support of potential accelerated

approval and that the long-term outcomes phase of the study should continue.”

       11.     On this news, Intercept’s stock price fell $30.79 per share, or 39.73%, to close at

$46.70 per share on June 29, 2020.

       12.     Then, on October 8, 2020, news outlets reported that Intercept was “facing an

investigation from the [FDA] over the potential risk of liver injury in patients taking Ocaliva,

[Intercept’s] treatment for primary biliary cholangitis, a rare, chronic liver disease.”

       13.     On this news, Intercept’s stock price fell $3.30 per share, or 8.05%, to close at

$37.69 per share on October 8, 2020.

       14.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                  JURISDICTION AND VENUE

       15.     The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       16.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

       17.     Venue is proper in this Judicial District pursuant to Section 27 of the Exchange Act

(15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b), as the alleged misstatements entered and the

subsequent damages took place in this Judicial District. Pursuant to Intercept’s most recent annual

report on Form 10-K, the number of shares of the Company’s common stock outstanding as of



                                                  4
           Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 5 of 32




December 31, 2019 was 32,853,066. Intercept’s common stock trades on the Nasdaq Global

Select Market (“NASDAQ”). Accordingly, there are presumably hundreds, if not thousands, of

investors in Intercept’s securities located within the U.S., some of whom undoubtedly reside in

this Judicial District.

        18.     In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications, and the facilities of the national securities

markets.

                                               PARTIES

        19.     Plaintiff, as set forth in the attached Certification, acquired Intercept securities at

artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.

        20.     Defendant Intercept is a Delaware corporation with principal executive offices

located at 10 Hudson Yards, 37th Floor, New York, New York 10001. Intercept’s common stock

trades in an efficient market on the NASDAQ under the symbol “ICPT.”

        21.     Defendant Mark Pruzanski, M.D. (“Pruzanski”) is one of Intercept’s co-founders,

and has served as the Company’s President, Chief Executive Officer, and a member of the

Company’s Board of Directors since Intercept’s inception.

        22.     Defendant Sandip S. Kapadia (“Kapadia”) has served as Intercept’s Chief Financial

Officer and Treasurer at all relevant times.

        23.     Defendants Pruzanski and Kapadia are sometimes referred to herein as the

“Individual Defendants.”




                                                  5
          Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 6 of 32




       24.     The Individual Defendants possessed the power and authority to control the

contents of Intercept’s SEC filings, press releases, and other market communications. The

Individual Defendants were provided with copies of Intercept’s SEC filings and press releases

alleged herein to be misleading prior to or shortly after their issuance and had the ability and

opportunity to prevent their issuance or to cause them to be corrected. Because of their positions

with Intercept, and their access to material information available to them but not to the public, the

Individual Defendants knew that the adverse facts specified herein had not been disclosed to and

were being concealed from the public, and that the positive representations being made were then

materially false and misleading. The Individual Defendants are liable for the false statements and

omissions pleaded herein.

                               SUBSTANTIVE ALLEGATIONS

                                           Background

       25.     Intercept is a biopharmaceutical company that focuses on the development and

commercialization of therapeutics to treat progressive non-viral liver diseases in the U.S.

       26.     Intercept’s lead product candidate is Ocaliva (OCA), a farnesoid X receptor agonist

used for the treatment of PBC, a rare and chronic liver disease, in combination with

ursodeoxycholic acid in adults.      The Company is also developing OCA for various other

indications, including NASH.

       27.     In May 2016, Intercept announced that the FDA had approved Ocaliva for the

treatment of patients with PBC, granting the drug accelerated approval for that indication.

       28.     Then, in late 2017, both Intercept and the FDA issued warnings concerning the risk

of overdosing patients with the drug, and multiple reports of severe liver injuries and deaths linked

to its use. For example, in September 2017, Intercept issued a letter warning physicians against



                                                 6
          Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 7 of 32




overdosing patients with Ocaliva, advising them that the drug has been tied to liver injuries and

death among patients suffering from PBC. The FDA also issued a safety announcement later in

September 2017 entitled “FDA Drug Safety Communication: FDA warns about serious liver injury

with Ocaliva for rare chronic liver disease,” warning doctors after reports of multiple deaths linked

to the drug.

       29.     Despite these concerns, Defendants continued to tout Ocaliva sales and OCA’s

purported benefits, and its potential indication for treating various other medical conditions. For

example, just two years later, in September 2019, Intercept submitted an NDA to the FDA for

OCA to treat patients with liver fibrosis due to NASH.

        Materially False and Misleading Statements Issued During the Class Period

       30.     The Class Period begins on September 28, 2019. On September 27, 2019, during

after-market hours, Intercept issued a press release touting that it had submitted an NDA to the

FDA for OCA to treat patients with liver fibrosis due to NASH (the “September 2019 Press

Release”). That press release further touted, in relevant part, that “[t]he submission is based on

positive interim analysis results from the pivotal Phase 3 REGENERATE study in patients with

liver fibrosis due to NASH”; that, “[i]n the study, OCA 25 mg achieved its primary endpoint by

demonstrating robust improvement in liver fibrosis (by ≥1 stage) without worsening of NASH at

18 months (p=0.0002 vs placebo)”; that “OCA is the only investigational therapy to meet the

primary endpoint of a Phase 3 study in patients with NASH and is the only such therapy that the

FDA has designated a Breakthrough Therapy for NASH with fibrosis”; and that, “[a]s such,

Intercept has requested a Priority Review for the NDA, which, if granted, would result in an

anticipated six-month review period.”




                                                 7
          Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 8 of 32




       31.     The September 2019 Press Release also quoted Defendant Pruzanski, who touted,

in relevant part, that Defendants’ “submission of the first NDA for the treatment of fibrosis due to

NASH is a very important milestone for the field and the culmination of more than a decade of

hard work,” and that Defendants “look forward to continuing to work with the FDA through the

NDA review period and believe that, if approved, OCA has the potential to become an essential

treatment for people living with advanced fibrosis due to NASH.”

       32.     On November 25, 2019, Intercept issued a press release touting that the FDA had

accepted its NDA for OCA seeking accelerated approval for the treatment of liver fibrosis due to

NASH, and had granted the NDA priority review (the “November 2019 Press Release”). That

press release reiterated substantively the same statements as referenced in ¶ 30, supra, touting the

NDA submission and the study results that supported it, while further representing, in relevant

part, that “[t]he FDA has assigned a Prescription Drug User Fee Act (PDUFA) target action date

of March 26, 2020 for the NDA,” and that, “[i]n the NDA filing acceptance notification letter,

the FDA also indicated that it currently plans to hold an advisory committee meeting to discuss

the application.”

       33.     Additionally, the November 2019 Press Release quoted Defendant Pruzanski, who

touted, in relevant part, that, “[i]f approved, OCA would be the first available therapy for patients

with fibrosis due to NASH, a condition that is expected to become the leading cause of liver

transplant in the U.S. as soon as 2020”; that “[i]t is exciting to achieve this critical regulatory

milestone that brings [Defendants] one step closer to [their] goal of delivering the first approved

therapeutic to those living with this devastating disease”; that, “[f]rom OCA’s prior designation as

a Breakthrough Therapy to the grant of priority review today, [Defendants’] work




                                                 8
          Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 9 of 32




with FDA continues to set an important precedent for the field”; and that Defendants “look forward

to working with the [FDA] over the coming months as they review the first NDA in NASH.”

       34.     On February 25, 2020, Intercept issued a press release announcing, among other

things, its fourth quarter and full year 2019 financial results and certain business updates (the

“February 2020 Press Release”). That press release quoted Defendant Pruzanski, who touted, in

relevant part, that “2019 was a pivotal year for Intercept given the positive results in [Defedants’]

Phase 3 REGENERATE study in liver fibrosis due to NASH and [their] subsequent filing for

approval in both the U.S. and Europe”; that, “[a]t the same time, [Defendants’] commercial team’s

outstanding execution helped [them] deliver net sales of approximately $250 million for Ocaliva

in 2019 and they continue to reach more PBC patients globally”; and that, “[a]s [Defendants] enter

2020, [they] are focused on successfully completing the U.S. regulatory process and ensuring full

readiness to launch the first approved therapy for patients suffering from fibrosis due to NASH.”

       35.     With respect to Intercept’s sales of Ocaliva, the February 2020 Press Release

touted, in relevant part, that “[f]ull year 2019 Ocaliva net sales were $249.6 million, which

represented growth of 40% as compared to the prior year”; that “Ocaliva net sales in 2019 were

comprised of U.S. net sales of $187.5 million and ex-U.S. net sales of $62.1 million, as compared

to U.S. net sales of $140.8 million and ex-U.S. net sales of $37.0 million in 2018”; that Defendants

“recognized $70.3 million of Ocaliva net sales in the fourth quarter of 2019, which represented

growth of 33% as compared to the prior year quarter”; and that “Ocaliva net sales in the fourth

quarter of 2019 were comprised of U.S. net sales of $53.5 million and ex-U.S. net sales of $16.8

million, as compared to U.S. net sales of $41.1 million and ex-U.S. net sales of $11.8 million in

the prior year quarter”; all of which indicated to investors the sustainability of Intercept’s revenues

derived from its sales of the drug.



                                                  9
         Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 10 of 32




       36.     That same day, Defendants filed an annual report on Form 10-K with the SEC,

reporting the Company’s financial and operating results for the quarter and year ended December

31, 2019 (the “2019 10-K”). With respect to Intercept’s sales of Ocaliva, the 2019 10-K touted,

in relevant part, that “[f]or the years ended December 31, 2019 and 2018, product revenue, net was

comprised of U.S. Ocaliva net sales of $187.5 million and $140.8 million, respectively, and ex-

U.S. Ocaliva net sales of $62.1 million and $37.0 million, respectively”; and that “[f]or the years

ended December 31, 2018 and 2017, product revenue, net was comprised of U.S. Ocaliva net sales

of $140.8 million and $115.8 million, respectively, and ex-U.S. Ocaliva net sales of $37.0 million

and $13.4 million, respectively”; further indicating to investors the sustainability of the Company’s

revenues derived from its sales of the drug.

       37.     The 2019 10-K also discussed the Ocaliva-related deaths in PBC patients reported

by Intercept and the FDA in 2017, while simultaneously downplaying the continued risk of

treatment with the drug, namely, by shifting the blame onto improper prescription practices by

healthcare providers. In this regard, the 2019 10-K stated, in relevant part, that “[i]n the course of

[Defendants’] post-marketing pharmacovigilance activities, deaths have been reported in PBC

patients with moderate or severe hepatic impairment”; that “[i]n an analysis performed by

[Defendants] and in consultation with the FDA, [Defendants] concluded that certain of these

patients were prescribed once daily doses of Ocaliva, which is seven times higher than the

recommended weekly dose in such patients”; that, “[a]s a result, in September 2017, [Defendants]

issued a Dear Health Care Provider (‘DHCP’) letter”; that “the FDA also subsequently issued its

own drug safety communication to reinforce recommended label dosing”; that “[b]oth

communications remind healthcare providers of the importance of the recommended reduced

dosing of Ocaliva in PBC patients with moderate or severe hepatic impairment, while reiterating



                                                 10
         Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 11 of 32




the importance of monitoring PBC patients for progression of their disease and the occurrence of

liver-related adverse reactions”; and that, “[i]n addition to the DHCP letter, [Defendants] took

actions to enhance education about appropriate use of Ocaliva,” which included “reeducating

physicians on the label, with a focus on ensuring appropriate dosing for patients with moderate or

severe hepatic impairment; enhancing monitoring of patients for liver-related adverse reactions;

and adjudicating reported cases of serious liver injury, including in patients with no or mild hepatic

impairment.”

       38.     The 2019 10-K further represented that, “[i]n February 2018, [Defendants]

announced that the Ocaliva label in the United States had been updated by the FDA to include a

boxed warning and a dosing table that reinforced the then-existing dosing schedule for patients

with Child-Pugh Class B or C or decompensated cirrhosis”; that, “[i]n addition, the FDA issued

an updated drug safety communication to accompany the revised label”; and that Defendants

“remain focused on the safety of all of the patients using Ocaliva within and outside of [their]

ongoing clinical studies and have engaged with relevant regulatory authorities to ensure that the

Ocaliva label sufficiently reinforces the importance of appropriate dosing in patients with

advanced cirrhosis.”

       39.     Additionally, the 2019 10-K touted the regulatory hurdles Defendants had

overcome, and milestones they had met, in seeking to commercialize OCA in the U.S. for treating

patients with liver fibrosis due to NASH, stating, in relevant part, that “OCA has received

breakthrough therapy designation from the FDA for the treatment of NASH patients with liver

fibrosis”; that, “[i]n September 2019, [Defendants] submitted a NDA seeking accelerated approval

of OCA for liver fibrosis due to NASH in the United States”; that “[t]he FDA subsequently

accepted [Defendants’] NDA for filing and granted a priority review designation for OCA for liver



                                                 11
         Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 12 of 32




fibrosis due to NASH”; and that “[t]he FDA has set a PDUFA target action date of June 26, 2020

for the completion of its review of [the] NDA and has notified [Defendants] that it has tentatively

scheduled an advisory committee meeting relating to [the] NDA for April 22, 2020.”

       40.     With respect to OCA’s purported benefits and safety profile for treating patients

with liver fibrosis due to NASH, the 2019 10-K represented, inter alia, that, “[i]n February 2019,

[Defendants] announced topline results from the planned 18-month interim analysis of [the]

pivotal Phase 3 clinical trial of OCA in patients with liver fibrosis due to NASH, known as the

REGENERATE trial”; that, “[i]n the primary efficacy analysis, once-daily OCA 25 mg met the

primary endpoint agreed with the FDA of fibrosis improvement by at least one stage with no

worsening of NASH at the planned 18-month interim analysis”; that “[a]dverse events were

generally mild to moderate in severity and the most common were consistent with the known

profile of OCA.”

       41.     With specific respect to safety signals observed in the REGENERATE trial, the

2019 10-K represented, inter alia, that “[t]he frequency of serious adverse events was similar

across treatment arms (11% in placebo, 11% in OCA 10 mg and 14% in OCA 25 mg) and no

serious adverse event occurred in > 1% of patients in any treatment arm”; that “[t]here were 3

deaths (2 in placebo: bone cancer and cardiac arrest, 1 in OCA 25 mg: glioblastoma) and none

were considered related to treatment”; that “[t]he most common adverse event reported was dose-

related pruritus (19% in placebo, 28% in OCA 10 mg and 51% in OCA 25 mg)”; that “[t]he large

majority of pruritus events were mild to moderate, with severe pruritus occurring in a small number

of patients (< 1% in placebo, < 1% in OCA 10 mg and 5% in OCA 25 mg)”; that “[a] higher

incidence of pruritus associated treatment discontinuation was observed for OCA 25 mg (< 1% in




                                                12
         Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 13 of 32




placebo, < 1% in OCA 10 mg and 9% in OCA 25 mg)”; and that, “[a]ccording to the clinical study

protocol, investigator assessed severe pruritus mandated treatment discontinuation.”

       42.     In this same vein, the 2019 10-K further represented that, “[c]onsistent with

observations from previous NASH studies, OCA treatment was associated with an increase in low

density lipoprotein (‘LDL’) cholesterol, with a peak increase of 22.6 mg/dL at four weeks and

subsequently reversing and approaching baseline at month 18 (4.0 mg/dL increase from baseline)”;

that “[s]tatin therapy was initiated in 10% of placebo patients and 24% of each OCA treatment

arm”; that, “[a]mong OCA patients who initiated statins, LDL cholesterol increases reversed and

fell to below baseline levels by month 6”; that “[t]riglycerides rapidly and continually decreased

in the OCA treatment arms through month 18”; that “[t]here were few and varied serious

cardiovascular events and incidence was balanced across the three treatment arms (2% in placebo,

1% in OCA 10 mg and 2% in OCA 25 mg)”; that, “[i]n patients with type 2 diabetes, OCA

treatment was associated with an early transient increase in fasting glucose and hemoglobin A1c

with return to levels similar to placebo by month 6”; that “[n]o clinically meaningful changes were

noted in non-diabetic patients”; that, “[w]ith respect to hepatobiliary events, more patients (3%)

on OCA 25 mg experienced gallstones or cholecystitis compared to < 1% on placebo and 1% on

OCA 10 mg”; and that, “[w]hile numerically higher in the OCA 25 mg treatment arm, serious

hepatic adverse events were uncommon with < 1% incidence in each of the three treatment arms.”

       43.     Additionally, the 2019 10-K contained generic, boilerplate representations

concerning risks associated with the negative side effects of Intercept’s OCA-based candidates and

products, including Ocaliva, stating, inter alia, that “[u]nforeseen side effects from any of

[Defendants’] product candidates, including OCA, could arise either during clinical development

or, if approved, after the approved product has been marketed”; that “[s]erious adverse events,



                                                13
         Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 14 of 32




including deaths, in patients taking OCA have occurred in clinical trials and in the post-marketing

setting, and [Defendants] cannot assure you that additional serious adverse events in patients

taking OCA in clinical trials or in the post-marketing setting will not occur”; and that “[t]he most

common side effects observed in clinical trials of OCA for PBC were pruritus, fatigue, headaches,

nausea, constipation and diarrhea.” Plainly, this risk warning was a generic, catch-all provision

that was not tailored to Intercept’s actual known risks regarding the probability of the FDA

rejecting the NDA for OCA for treating liver fibrosis due to NASH because the treatment’s

benefits failed to outweigh its risks, nor the foreseeability of an FDA investigation into liver

disease associated with Ocaliva’s use in treating PBC.

       44.     The 2019 10-K also contained generic, boilerplate representations regarding the

risk that sales of Ocaliva may be adversely affected by safety and labeling changes required by the

FDA, stating, in relevant part, that the “events [described in ¶¶ 37-38, supra, concerning the

Ocaliva-related deaths and actions taken in 2017 and 2018], the revised label, any future label

changes that may be required by the FDA or other relevant regulatory authorities and any safety

concerns associated with Ocaliva, perceived or real, may materially and adversely affect

[Defendants’] Ocaliva commercialization efforts and, consequently, [Intercept’s] financial

condition and results of operations.” Plainly, this risk warning, too, was a generic, catch-all

provision that was not tailored to Intercept’s actual known risks regarding the foreseeability of an

FDA investigation into liver disease associated with Ocaliva’s use in treating PBC

       45.     Appended as an exhibit to the 2019 10-K were signed certifications pursuant to the

Sarbanes-Oxley Act of 2002, wherein the Individual Defendants certified that the 2019 10-K “fully

complies with the requirements of Section 13(a) or Section 15(d) of the Exchange Act” and that




                                                14
          Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 15 of 32




“[t]he information contained in the [2019 10-K] fairly presents, in all material respects, the

financial condition and results of operations of the Company.”

         46.   On May 11, 2020, Intercept issued a press release announcing its first quarter 2020

financial results and certain business updates (the “May 2020 Press Release”). That press release

quoted Defendant Pruzanski, who touted, in relevant part, that “[i]n the first quarter [Defendants]

saw better than anticipated Ocaliva net sales in [the] PBC business”; that these net sales “were

supported by continued strong total prescription trends and modestly higher than expected

inventory demand towards the end of the quarter as certain customers responded to the uncertainty

of the early COVID-19 period”; that Defendants “have taken a number of important steps intended

to [inter alia] . . . advance [their] NASH launch preparation activities, all while continuing to

deliver solid results”; and that Defendants “remain very focused on the goal of bringing the first

approved therapy to patients with advanced fibrosis due to NASH and expect to be well prepared

for [the] upcoming FDA advisory committee meeting, which is tentatively scheduled for June 9,

2020.”

         47.   Additionally, the May 2020 Press Release touted, in relevant part, that “Ocaliva net

sales in the first quarter of 2020 were comprised of U.S. net sales of $50.8 million and ex-U.S. net

sales of $21.9 million, as compared to U.S. net sales of $38.0 million and ex-U.S. net sales

of $13.8 million in the prior year quarter,” and that “[t]otal revenue in the first quarter of 2019

included approximately $0.4 million of licensing revenue,” further indicating to investors the

sustainability of the Company’s revenues derived from its sales of Ocaliva.

         48.   The statements referenced in ¶¶ 30-47 were materially false and misleading because

Defendants made false and/or misleading statements, as well as failed to disclose material adverse

facts about the Company’s business, operational and compliance policies.               Specifically,



                                                15
          Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 16 of 32




Defendants made false and/or misleading statements and/or failed to disclose that: (i) Defendants

downplayed the true scope and severity of safety concerns associated with Ocaliva’s use in treating

PBC; (ii) the foregoing increased the likelihood of an FDA investigation into Ocaliva’s

development, thereby jeopardizing Ocaliva’s continued marketability and the sustainability of its

sales; (iii) any purported benefits associated with OCA’s efficacy in treating NASH were

outweighed by the risks of its use; (iv) as a result, the FDA was unlikely to approve the Company’s

NDA for OCA in treating patients with liver fibrosis due to NASH; and (v) as a result of all the

foregoing, the Company’s public statements were materially false and misleading at all relevant

times.

                                  The Truth Begins to Emerge

         49.   On May 22, 2020, during pre-market hours, Intercept issued a press release

providing a regulatory update concerning the Company’s NDA for OCA for treating liver fibrosis

due to NASH (the “May 2020 Press Release”). Specifically, that press release advised “that based

on discussions earlier this week, the [FDA] has notified Intercept that its tentatively scheduled

June 9, 2020 advisory committee meeting (AdCom) relating to the company’s [NDA] for [OCA]

for the treatment of liver fibrosis due to [NASH] has been postponed”; that “[t]he postponement

will accommodate the review of additional data requested by the FDA that the company intends

to submit within the next week”; that “[t]he FDA has indicated that it will reach out to Intercept in

the near future with a new proposed AdCom date”; and that “Intercept now anticipates that the

FDA’s review of its NDA will extend beyond the Prescription Drug User Fee Act (PDUFA) target

action date of June 26, 2020.”

         50.   On this news, Intercept’s stock price fell $11.18 per share, or 12.19%, to close at

$80.51 per share on May 22, 2020. Despite this decline in the Company’s stock price, Intercept’s



                                                 16
           Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 17 of 32




securities continued to trade at artificially inflated prices throughout the Class Period as a result of

Defendants’ continued misrepresentations or omissions regarding the NDA for OCA for treating

fibrosis due to NASH, as well as the true scope and severity of safety concerns with Ocaliva’s use

in treating PBC, which jeopardized Ocaliva’s continued market acceptance and the sustainability

of its sales.

        51.     For example, the May 2020 Press Release quoted Defendant Pruzanski, who

assured investors that “[w]hile this delay was unanticipated, following [Defendants’] most recent

dialogue with the FDA [Defendants] believe that the additional data being submitted will be

important in facilitating a more informed discussion at the AdCom,” and that Defendants “remain

confident in [their] NDA submission and look forward to continuing to work with the FDA to

bring the first treatment to patients with advanced fibrosis due to NASH.”

        52.     Then, on June 29, 2020, during pre-market hours, Intercept issued a press release

announcing that the FDA had issued a CRL rejecting the Company’s NDA for Ocaliva for the

treatment of fibrosis due to NASH (the “June 2020 Press Release”). According to that press

release, “[t]he CRL indicated that, based on the data the FDA has reviewed to date,” the FDA “has

determined that the predicted benefit of OCA based on a surrogate histopathologic endpoint

remains uncertain and does not sufficiently outweigh the potential risks to support accelerated

approval for the treatment of patients with liver fibrosis due to NASH.” The press release further

advised, among other things, that the “[t]he FDA recommends that Intercept submit additional

post-interim analysis efficacy and safety data from the ongoing REGENERATE study in support

of potential accelerated approval and that the long-term outcomes phase of the study should

continue.”




                                                  17
          Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 18 of 32




        53.     Additionally, the June 2020 Press Release quoted Defendant Pruzanski, who

admonished the FDA’s purportedly “incomplete” review of the NDA submission, stating, in

relevant part, that “[a]t no point during the review did the FDA communicate that OCA was not

approvable on an accelerated basis”; that Defendants “strongly believe that the totality of data

submitted to date both meet the requirements of the [FDA]’s own guidance and clearly support the

positive benefit-risk profile of OCA”; that Defendants “are disappointed to see the determination

the [FDA] has reached based on an apparently incomplete review, and without having provided

medical experts and patients the opportunity to be heard at the anticipated Adcom on the merits of

OCA, which is a designated Breakthrough Therapy”; that “[t]he FDA has progressively increased

the complexity of the histologic endpoints, creating a very high bar that only OCA has so far met

in a pivotal Phase 3 study”; that, “[o]n behalf of the hepatology community, [Defendants] are very

concerned that the [FDA]’s apparently still evolving expectations will make it exceedingly

challenging to bring innovative therapies to NASH patients with high unmet medical need”; and

that Defendants “plan to meet as soon as possible with the FDA to review the CRL and discuss

options for an efficient path forward to approval.”

        54.     On this news, Intercept’s stock price fell $30.79 per share, or 39.73%, to close at

$46.70 per share on June 29, 2020. Despite this decline in the Company’s stock price, Intercept’s

securities continued to trade at artificially inflated prices throughout the Class Period as a result of

Defendants’ continued misrepresentations or omissions regarding the true scope and severity of

safety concerns with Ocaliva’s use in treating PBC, which jeopardized Ocaliva’s continued market

acceptance and the sustainability of its sales

        55.     For example, on August 10, 2020, during pre-market hours, Intercept issued a press

release announcing, among other things, its second quarter 2020 financial results and certain



                                                  18
         Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 19 of 32




business updates (the “August 2020 Press Release”). That press release quoted Defendant

Pruzanski, who touted, in relevant part, that Defendants’ “PBC business achieved its highest

quarterly net sales to date in the second quarter”; that Defendants “plan to continue to invest in

[their] growing PBC business”; and that Defendants “anticipate that [their] Ocaliva net sales,

together with the announced reduction in [their] 2020 non-GAAP adjusted operating expense

guidance, will help to ensure that [Defendants] are financially well positioned to support the path

forward in NASH.”

       56.     With respect to Intercept’s sales of Ocaliva, the August 2020 Press Release touted,

in relevant part, that Defendants “recognized $77.2 million of Ocaliva net sales in the second

quarter of 2020, as compared to $65.9 million in the prior year quarter”; that “Ocaliva net sales in

the second quarter of 2020 were comprised of U.S. net sales of $59.6 million and ex-U.S. net sales

of $17.6 million, as compared to U.S. net sales of $50.7 million and ex-U.S. net sales of $15.2

million in the prior year quarter”; and that Defendants “are announcing 2020 Ocaliva net sales

guidance of $300 million to $320 million, and lowering [the] previously announced 2020 non-

GAAP adjusted operating expenses guidance by $100 million to a range of $460 million to $500

million from a range of $560 million to $600 million”; further indicating to investors the

sustainability of the Company’s revenues derived from its sales of the drug.

       57.     The statements referenced in ¶¶ 51-56 were materially false and misleading because

Defendants made false and/or misleading statements, as well as failed to disclose material adverse

facts about the Company’s business, operational and compliance policies.               Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) Defendants

downplayed the true scope and severity of safety concerns with Ocaliva’s use in treating PBC; (ii)

the foregoing increased the likelihood of an FDA investigation into Ocaliva’s development,



                                                19
          Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 20 of 32




thereby jeopardizing Ocaliva’s continued marketability and the sustainability of its sales; and (iii)

as a result of the foregoing, the Company’s public statements were materially false and misleading

at all relevant times.

                                     The Truth Fully Emerges

        58.     On August 10, 2020, during after-market hours, Intercept filed a quarterly report

on Form 10-Q with the SEC, reporting the Company’s financial and operating results for the

quarter ended June 30, 2020 (the “2Q20 10-Q”). Rather than by press release (much less the

August 2020 Press Release issued earlier that day touting sales of Ocaliva to the PBC community)

or in a similarly conspicuous manner, Defendants disclosed in the 2Q20 10-Q, a 97-page

document, in the middle of just two paragraphs, in plain text, unadorned by emphasis, in just two

out of its over sixty risk disclosures, that the FDA had initiated an investigation into whether

Ocaliva caused liver disease, rather than treating it, stating:

        The FDA has notified us that in the course of its routine safety surveillance, in
        May 2020 the FDA began to evaluate a newly identified safety signal regarding
        liver disorder for Ocaliva which the FDA classified as a potential risk. Pursuant
        to FDA guidance, this does not mean that the FDA has concluded that the drug has
        the listed risk or that the FDA has identified a causal relationship between Ocaliva
        and the potential risk. As part of our routine pharmacovigilance efforts, we have
        worked with the FDA to reconcile our internal safety database with the FDA
        Adverse Event Reporting System database and have been conducting additional
        signaling analysis and monitoring activities. Any safety concerns associated with
        Ocaliva, perceived or real, may adversely affect the successful development and
        commercialization of our product candidates and approved products, including
        Ocaliva, and materially and adversely affect our business.

(Emphasis added.)

        59.     Foreseeably, given the lack of due regard and transparency with respect to this

disclosure, following Defendants’ filing of the 2Q20 10-Q, Intercept’s stock price fell only $0.25

per share, or 0.47%, to close at $52.58 per share on August 11, 2020.




                                                  20
          Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 21 of 32




       60.     It was not until nearly two months later, on October 8, 2020, during intraday trading

hours, that news outlets and the market truly absorbed the information that Intercept was “facing

an investigation from the [FDA] over the potential risk of liver injury in patients taking Ocaliva,

[Intercept’s] treatment for primary biliary cholangitis, a rare, chronic liver disease.” For example,

Seeking Alpha, an investor news resource, reported that day that “Intercept . . . is down on 60%

higher volume in reaction to a report that the FDA is investigating a potential safety signal related

to Ocaliva (obeticholic acid), specifically, the risk of liver injury.” The report at issue, titled “FDA

investigating whether Intercept Pharma drug is tied to potential liver injury risk,” published earlier

that day by STAT, an outlet for in-depth biotech, pharma, policy, and life science coverage and

analysis, stated, in relevant part, that the FDA “is evaluating a potential risk of liver injury in

patients who take the Intercept Pharmaceuticals drug Ocaliva to treat a certain type of liver disease,

and that “[t]he FDA's inquiry into Ocaliva began in May and could take one year to complete,

Intercept spokesperson Christopher Frates told STAT.”

       61.     On this news, Intercept’s stock price fell $3.30 per share, or 8.05%, to close at

$37.69 per share on October 8, 2020.

       62.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                       PLAINTIFF’S CLASS ACTION ALLEGATIONS

       63.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

acquired Intercept securities during the Class Period (the “Class”); and were damaged upon the

revelation of the alleged corrective disclosures. Excluded from the Class are Defendants herein,



                                                  21
          Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 22 of 32




the officers and directors of the Company, at all relevant times, members of their immediate

families and their legal representatives, heirs, successors or assigns and any entity in which

Defendants have or had a controlling interest.

        64.       The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Intercept securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by Intercept or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        65.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        66.       Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.

        67.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

              •    whether the federal securities laws were violated by Defendants’ acts as alleged
                   herein;

              •    whether statements made by Defendants to the investing public during the Class
                   Period misrepresented material facts about the business, operations and
                   management of Intercept;

                                                   22
         Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 23 of 32




             •     whether the Individual Defendants caused Intercept to issue false and misleading
                   financial statements during the Class Period;

             •     whether Defendants acted knowingly or recklessly in issuing false and misleading
                   financial statements;

             •     whether the prices of Intercept securities during the Class Period were artificially
                   inflated because of the Defendants’ conduct complained of herein; and

             •     whether the members of the Class have sustained damages and, if so, what is the
                   proper measure of damages.

       68.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

       69.       Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

             •     Defendants made public misrepresentations or failed to disclose material facts
                   during the Class Period;

             •     the omissions and misrepresentations were material;

             •     Intercept securities are traded in an efficient market;

             •     the Company’s shares were liquid and traded with moderate to heavy volume
                   during the Class Period;

             •     the Company traded on the NASDAQ and was covered by multiple analysts;

             •     the misrepresentations and omissions alleged would tend to induce a reasonable
                   investor to misjudge the value of the Company’s securities; and

             •     Plaintiff and members of the Class purchased, acquired and/or sold Intercept
                   securities between the time the Defendants failed to disclose or misrepresented
                   material facts and the time the true facts were disclosed, without knowledge of
                   the omitted or misrepresented facts.


                                                   23
          Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 24 of 32




        70.     Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        71.     Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information, as detailed above.

                                             COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        72.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        73.     This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        74.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the other

members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances under

which they were made, not misleading; and employed devices, schemes and artifices to defraud in

connection with the purchase and sale of securities. Such scheme was intended to, and, throughout

the Class Period, did: (i) deceive the investing public, including Plaintiff and other Class members,

as alleged herein; (ii) artificially inflate and maintain the market price of Intercept securities; and

(iii) cause Plaintiff and other members of the Class to purchase or otherwise acquire Intercept




                                                  24
          Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 25 of 32




securities and options at artificially inflated prices. In furtherance of this unlawful scheme, plan

and course of conduct, Defendants, and each of them, took the actions set forth herein.

        75.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for Intercept securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Intercept’s finances and business prospects.

        76.         By virtue of their positions at Intercept, Defendants had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended

thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants

acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

such facts as would reveal the materially false and misleading nature of the statements made,

although such facts were readily available to Defendants. Said acts and omissions of Defendants

were committed willfully or with reckless disregard for the truth. In addition, each Defendant

knew or recklessly disregarded that material facts were being misrepresented or omitted as

described above.

        77.     Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of Intercept, the Individual Defendants had knowledge of the details of Intercept’s

internal affairs.




                                                   25
          Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 26 of 32




        78.     The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.       Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Intercept. As officers and/or directors of a publicly-held company, the Individual Defendants had

a duty to disseminate timely, accurate, and truthful information with respect to Intercept’s

businesses, operations, future financial condition and future prospects.            As a result of the

dissemination of the aforementioned false and misleading reports, releases and public statements,

the market price of Intercept securities was artificially inflated throughout the Class Period. In

ignorance of the adverse facts concerning Intercept’s business and financial condition which were

concealed by Defendants, Plaintiff and the other members of the Class purchased or otherwise

acquired Intercept securities at artificially inflated prices and relied upon the price of the securities,

the integrity of the market for the securities and/or upon statements disseminated by Defendants,

and were damaged thereby.

        79.     During the Class Period, Intercept securities were traded on an active and efficient

market. Plaintiff and the other members of the Class, relying on the materially false and misleading

statements described herein, which the Defendants made, issued or caused to be disseminated, or

relying upon the integrity of the market, purchased or otherwise acquired shares of Intercept

securities at prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiff and the

other members of the Class known the truth, they would not have purchased or otherwise acquired

said securities, or would not have purchased or otherwise acquired them at the inflated prices that

were paid. At the time of the purchases and/or acquisitions by Plaintiff and the Class, the true

value of Intercept securities was substantially lower than the prices paid by Plaintiff and the other




                                                   26
           Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 27 of 32




members of the Class. The market price of Intercept securities declined sharply upon public

disclosure of the facts alleged herein to the injury of Plaintiff and Class members.

          80.   By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

          81.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.

                                            COUNT II

    (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

          82.   Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

          83.   During the Class Period, the Individual Defendants participated in the operation

and management of Intercept, and conducted and participated, directly and indirectly, in the

conduct of Intercept’s business affairs. Because of their senior positions, they knew the adverse

non-public information about Intercept’s misstatement of income and expenses and false financial

statements.

          84.   As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Intercept’s

financial condition and results of operations, and to correct promptly any public statements issued

by Intercept which had become materially false or misleading.



                                                 27
         Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 28 of 32




       85.     Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which Intercept disseminated in the marketplace during the Class Period concerning

Intercept’s results of operations.    Throughout the Class Period, the Individual Defendants

exercised their power and authority to cause Intercept to engage in the wrongful acts complained

of herein. The Individual Defendants therefore, were “controlling persons” of Intercept within the

meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in the unlawful

conduct alleged which artificially inflated the market price of Intercept securities.

       86.     Each of the Individual Defendants, therefore, acted as a controlling person of

Intercept. By reason of their senior management positions and/or being directors of Intercept, each

of the Individual Defendants had the power to direct the actions of, and exercised the same to

cause, Intercept to engage in the unlawful acts and conduct complained of herein. Each of the

Individual Defendants exercised control over the general operations of Intercept and possessed the

power to control the specific activities which comprise the primary violations about which Plaintiff

and the other members of the Class complain.

       87.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Intercept.


                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

       B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

of the acts and transactions alleged herein;


                                                 28
         Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 29 of 32




       C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

Dated: November 5, 2020                                 Respectfully submitted,

                                                        POMERANTZ LLP


                                                        /s/ Jeremy A. Lieberman
                                                        Jeremy A. Lieberman
                                                        J. Alexander Hood II
                                                        600 Third Avenue
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (917) 463-1044
                                                        jalieberman@pomlaw.com
                                                        ahood@pomlaw.com

                                                        POMERANTZ LLP
                                                        Patrick V. Dahlstrom
                                                        10 South La Salle Street, Suite 3505
                                                        Chicago, Illinois 60603
                                                        Telephone: (312) 377-1181
                                                        Facsimile: (312) 377-1184
                                                        pdahlstrom@pomlaw.com

                                                        Attorneys for Plaintiff




                                                   29
              Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 30 of 32



                                     CERTIFICATION PURSUANT
                                   TO FEDERAL SECURITIES LAWS

                                   Rakesh Chauhan
         1.       I, __________________________________________, make this declaration pursuant to

Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”) and/or Section 21D(a)(2) of the Securities

Exchange Act of 1934 (“Exchange Act”) as amended by the Private Securities Litigation Reform Act of

1995.

         2.       I have reviewed a Complaint against Intercept Pharmaceuticals, Inc. (“Intercept” or the

“Company”) and authorize the filing of a comparable complaint on my behalf.

         3.       I did not purchase or acquire Intercept securities at the direction of plaintiffs’ counsel or in

order to participate in any private action arising under the Securities Act or Exchange Act.

         4.       I am willing to serve as a representative party on behalf of a Class of investors who

purchased or otherwise acquired Intercept securities during the class period, including providing testimony

at deposition and trial, if necessary. I understand that the Court has the authority to select the most adequate

lead plaintiff in this action.

         5.       To the best of my current knowledge, the attached sheet lists all of my transactions in

Intercept securities during the Class Period as specified in the Complaint.

         6.       During the three-year period preceding the date on which this Certification is signed, I have

not served or sought to serve as a representative party on behalf of a class under the federal securities laws.

         7.       I agree not to accept any payment for serving as a representative party on behalf of the

class as set forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs

and expenses directly relating to the representation of the class as ordered or approved by the Court.
           Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 31 of 32



      8.       I declare under penalty of perjury that the foregoing is true and correct.


                 10/23/2020
Executed _____________________________
              (Date)



                                                 _______________________________________
                                                        (Signature)

                                                         Rakesh Chauhan
                                                 _______________________________________
                                                        (Type or Print Name)
         Case 1:21-cv-00036-LJL Document 1 Filed 11/05/20 Page 32 of 32



Intercept Pharmaceuticals, Inc. (ICPT)                                  Chauhan, Rakesh

                                     List of Purchases and Sales

    Transaction                                     Number of               Price Per
       Type                   Date                  Shares/Unit            Share/Unit

     Purchase                      6/29/2020                        6               $46.3700
     Purchase                      6/29/2020                        7               $47.4900
     Purchase                      6/29/2020                        1               $47.8700
     Purchase                      6/29/2020                       11               $48.0500
     Purchase                      6/29/2020                       20               $47.9400
     Purchase                      6/30/2020                        2               $46.1300
     Purchase                      6/30/2020                       10               $45.8400
     Purchase                      7/15/2020                        5               $44.0600
     Purchase                       9/9/2020                       32               $44.6000
     Purchase                      9/23/2020                       25               $39.6400
